Concurring and Dissenting Opinion by
Cercone, J.:
I agree with the majority’s opinion in all respects, except insofar as it supports the jury’s finding that Mrs. Stout acted negligently in responding to a sudden emergency not of her creation. Despite a cogent and well-written opinion by Judge Bodley in the court below, I agree with Mrs. Stout’s contention that she should be found not negligent as a matter of law. I would, therefore, reverse and remand for a trial limited solely to the question of the damages suffered by Mrs. Stout in the instant case.
The scope of our inquiry into jury verdicts based upon negligence or contributory negligence is, admittedly, very limited indeed. It has been stated that “if there is any evidence upon the consideration of which reasonable minded individuals might disagree as to whether or not the plaintiff ivas guilty of negligence which contributed to the accident, then the question of such contributory negligence is for the jury, not the court, to determine.” Heffernan v. Rosser, 419 Pa. 550, 555 (1966) ; Walker v. Martin, 214 Pa. Superior Ct. 287 (1969). However, in a proper case, Avhether or not *204a party exercised ordinary care in an emergency may be determined as a matter of law. 2 Blashfield, Automobile Law & Practice, §102.31-.35 (1965).
Mr. Westerman contends that the jury was entitled to conclude that Mrs. Stout negligently applied her brakes, causing her car to skid to a stop in a position which blocked oncoming traffic in both lanes of the Turnpike. In the instant case, as the majority concedes, Mrs. Stout’s conduct must be examined in light of the Sudden Emergency Doctrine. This doctrine provides that the fact that an actor is confronted with a “sudden emergency which requires rapid decision is a factor in determining the reasonable character of his choice of action.” Restatement of Torts, 2d, §296 (1). In the face of such emergencies the actor is not liable simply because his action was one which, upon reflection, no prudent person would take. Restatement of Torts, 2d, §296, Comment b. As one leading commentator has noted in discussing the rule: “[I]t seems clear that the basis of the special rule is merely that the actor is left no time for thought, or is reasonably so disturbed or excited, that he cannot weigh alternative courses of action, and must make a speedy decision, based very largely upon impulse or guess. Under such conditions, the actor cannot reasonably be held to the same conduct as one who has had full opportunity to reflect, even though it later appears that he made the wrong decision, which no reasonable man could possibly have made after due deliberation.” W. Prosser, The Law of Torts 169 (4th ed. 1971).
In the instant case, the unrefuted testimony of Mr. Westerman and the Stouts established that the fog which they encountered that night was unlike any they had ever before confronted. It was so dense that it was impenetrable by headlights, giving the effect of a “blackout” or a “darkroom.” And, it moved so suddenly that, *205as Mr. Westerman described, it seemed to “plop down” on him. Under such a condition, given the fact that visibility was reduced to zero instantly, jamming on the brakes was the natural and reflexive reaction. Indeed, that was also Mr. Westerman’s response to the situation, although he collided with the Stout vehicle a split-second after jamming on his brakes.
The fact that the consequence of her reaction was her car’s skidding out of control, while unfortunate, does not retrospectively render her conduct negligent. Wilkerson v. Philadelphia Transp. Co., 167 Pa. Superior Ct. 616 (1950). See also Master v. Goldstein’s Fruit & Produce, Inc., 344 Pa. 1 (1942) ; Lithgow v. Lithgow, 334 Pa. 262 (1939).
As one court has pertinently allowed: “The law takes account of the impulses of humanity when placed in dangerous positions and does not expect thoughtful care from persons whose lives are thus endangered.” Elmore v. Des Moines City R.R. Co., 224 N.W. 28 (Iowa 1929). I respectfully suggest that the majority has not taken due account of the impulses of humanity in the instant case. While, as we all agree, it is not usual for courts to find a lack of negligence as a matter of law, the tendency to do so is greater when the party’s conduct is cast as a response to a sudden emergency. 2 Blashfield, Automobile Law & Practice, §102.35 (1965). In numerous cases involving drivers who jammed on their brakes and skidded as a reaction to a sudden emergency, a variety of courts have found their conduct to be non-negligent as a matter of law. See, e.g., Newcomb v. O’Mahoney, 103 Pitt. Leg. J. 431 (Pa. 1954) ; Coleman v. Byrnes, 242 S.W. 2d 85 (Tenn. App. 1950) ; Murray v. Banning, 123 P. 2d 715 (Wash. 1943) ; Morin v. Carney, 165 A. 166 (Me. 1933) ; Schuyler v. Kernan, 244 N.W. 575 (Wis. 1932). See also Tuite v. Union Pac. Stages, Inc., 284 P. 2d 333 (Ore. 1955).
*206In balancing the risks of injury to others. Mrs. Stout’s forceful application of the brakes in responding to the sudden emergency, in my opinion, could not reasonably have been construed to have been negligent. Restatement of Torts, 2d, §295 & Comment b. Thus, in light of all the circumstances surrounding Mrs. Stout’s conduct, I would hold as a matter of law that Mrs. Stout’s reaction in forcefully applying her brakes was not negligent.1
Hoffman, J., joins in this concurring and dissenting opinion.

 United Aircraft also maintained that the evidence supported the inference that after bringing her car to a stop, Mrs. Stout permitted it to remain in that position for an unreasonably long period of time. The company claims that this inference arises merely from the fact that Mr. Westerman testified that he had not seen the Stout vehicle prior to his collision with it. That statement, however, was made in response to questions concerning the amount of time Mr. Westerman had to stop between his observation of the Stouts’ ear and his collision with it. This vague statement was not developed any further, nor was any foundational testimony offered establishing the length of the straightaway preceding the fog bank, and undulations of the highway, or Mr. Westerman’s attentiveness to the traffic ahead — factors which would have established his opportunity to observe the Stouts’ vehicle prior to his collision with it. In the face of the Stouts’ clear and unequivocal testimony that the accident occurred within seconds after their stop, any affirmative inference by the jury that Mrs. Stout had allowed the ear to remain in its precarious position for an unreasonable period of time was unwarranted, and certainly insufficient to positively establish her negligence. See Restatement of Torts, 2d, §477.